Citation Nr: 1621705	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 2009 to April 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in a December 2015 rating decision, the RO granted service connection for a right hip strain and a left hip strain.  This was a full grant of the benefits sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's August 2015 remand, a VA medical opinion was submitted in December 2015.  With regard to the Veteran's claimed back disability, the examiner opined that the diagnosed partial sacralization of L5 with pseudoarticulation left-transitional lumbosacral anatomy is a congenital defect, and it is less likely than not that the disorder was subject to a superimposed injury during service.  His rationale was that this is a stable deformity of the spine.  

With regard to the other diagnosed low back disabilities, including retrolisthesis, scoliosis, arthritis and degenerative joint disease, the examiner opined that the disorders less likely than not had their onset during service or are otherwise related to service.  The rationale was that X-ray findings with these diagnoses occurred following service.  In addition, the examiner opined that it is less likely than not that the current low back disabilities are proximately due to or aggravated by the service-connected disabilities of the ankles and knees.  

The rationale offered was that VA 2015 physical therapy notes show that the Veteran's back condition is affecting her gait, and there are no recent treatment notes regarding her service-connected knee or ankle conditions.

The Board finds that the examiner's opinion with regard the etiology of the Veteran's diagnosed back disabilities is inadequate for evaluation purposes.  

First, the examiner's conclusion that the pseudoarticulation left-transitional lumbosacral anatomy, a congenital defect, was not subject to a superimposed injury during service because it is a stable deformity of the spine is nonsensical.  In this regard, the Board notes that while the disorder may be a stable defect, the symptoms it causes, i.e., low back pain, could have possibly been made worse or aggravated by an injury during service.  

Furthermore, the Board cannot accept the examiner's conclusion that the other diagnosed low back disabilities are not related to the Veteran's active duty service simply because X-ray evidence of the disorders was not noted until after her discharge.  In this regard, the Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2015).  

The absence of service treatment records showing in-service evidence of a low back disability is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current low back disability, and a medically sound basis for attributing such a disability to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The December 2015 examiner did not provide an adequate opinion as to whether the back disabilities, identified after service, were related to a disease or injury in service or to the Veteran's reported symptomatology.

With regard to the Veteran's claimed bilateral foot disability, the examiner concluded that the diagnosed bilateral hammer toes and bilateral hallux valgus are more likely than not a congenital disease based on the definition of a developmental or hereditary condition that is progressive in nature.  The examiner opined that it is less likely than not that the hammertoes and hallux valgus were permanently aggravated by service.  

The rationale given was that there is no treatment for a foot condition reported in the service treatment records, and based on the 2011 and 2013 foot examinations, there are no symptoms related to these conditions.  The examiner also opined that it is less likely than not that the bilateral foot disabilities were permanently aggravated by the service-connected disabilities of the ankles and knees.  The rationale was that the bilateral foot conditions are more likely to progress over time based on chronic stress to the feet.

The Board also finds this portions of the examiner's opinion, regarding the etiology of the Veteran's diagnosed bilateral foot disabilities, inadequate for evaluation purposes.  In this regard, as noted above, the absence of evidence in the service treatment records for treatment of the feet is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board also finds that the examiner's conclusion that there were no symptoms related to hammertoes and hallux valgus on examination in 2011 and 2013 to be based on an inaccurate factual premise.  In this regard, during VA treatment in April 2011, the Veteran reported pain in the ankles and feet and swelling and intermittent numbness in the feet.  In August 2011, she complained of foot pain and swelling.  On VA examination in August 2013, she complained of foot pain located at the anterior ankle and plantar pain with prolonged walking.  She also reported occasional use of a cane and regular use of orthotic inserts.  

Furthermore, the examiner did not discuss whether there were symptoms of the diagnosed foot disorders at any other time during the appeal period.  Specifically, on VA examination in September 2010, the Veteran reported bilateral foot pain since October 2009, when she sustained an orthopedic injury in service.  She complained of daily, constant pain, at a level 1-2, in the arches and somewhat less in the dorsal aspects of the midfoot.  She also complained of foot swelling at the end of the day, and a dull ache at rest, and pain on standing or walking.  Finally, the examiner's finding that the Veteran's bilateral foot conditions are more likely to progress over time based on chronic stress to the feet, does not address what impact, if any, the service-connected ankle and knee disabilities have had on the Veteran's diagnosed foot disorders.  For these reasons, the Board finds that the December 2015 VA examiner's opinion lacks probative value, and is inadequate for evaluation purposes.

Therefore, the Board finds that a remand for new examinations and medical opinions as to the etiology of the Veteran's current low back and bilateral foot disabilities is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A(d) (West 2014). 

The appellant is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since the December 2015 VA opinion, not already of record.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request any identified records for which a release is provided and associate them with the claims file. 

3.  Following completion of the above, afford the Veteran a new VA examination with an appropriate expert to determine the nature and etiology of her claimed low back disability and bilateral foot disabilities.  The claims folder and a copy of this remand should be made available to the examiner for review prior to the examinations and the examiner should acknowledge such review in the examination report or in an addendum. 

Back

a). For each low back disability currently shown, to include retrolisthesis, provide an opinion as to whether it is considered a congenital disease or congenital defect. 

Note: In this special context, a congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

b). For any congenital low back DEFECT currently shown, provide an opinion as to whether it, at least as likely as not, was subject to a superimposed injury during service. 

c). If the proper classification of the Veteran's current disability, to include retrolisthesis, is a "disease process" of congenital, developmental, familial, or hereditary origin, provide an opinion as to whether it (not noted upon entry into service) clearly and unmistakably existed prior to the Veteran's service entrance. 

If "yes," the Veteran's low back disability clearly and unmistakably pre-existed her service entrance, provide and opinion as to whether it clearly and unmistakably was NOT aggravated (permanently worsened) by service. 
If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

d). For any low back disability that did not pre-exist service, clarify whether it had its onset during service or is otherwise related to service, to include in-service treatment for low back pain.

e). Also determine whether the Veteran's current low back disability is proximately due to, or AGGRAVATED by, her service-connected disabilities of the right ankle, left ankle, right knee, and/or left knee?

If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

Feet

a). Clarify the Veteran's current diagnoses of the feet, to include hammertoes, hallux valgus, and pes bursitis (see September 2011 VA orthopedic follow-up notes and August 2013 VA examination report).

b). Indicate whether any current bilateral foot disability, specifically to include hammertoes and hallux valgus, are considered congenital diseases or defects. 

c). For any congenital foot DEFECT currently shown, provide an opinion as to whether it, at least as likely as not, was subject to a superimposed injury during service. 


d). If the proper classification of the Veteran's the bilateral foot disability is a "disease process" of congenital, developmental, familial, or hereditary origin, provide an opinion as to whether the bilateral foot disability, which was not noted upon entry into service, clearly and unmistakably existed prior to the Veteran's service entrance. 

If "yes," the Veteran's bilateral foot disability clearly and unmistakably pre-existed her service entrance, provide and opinion as to whether it clearly and unmistakably was NOT aggravated (permanently worsened) by service. 

If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

e). For any current bilateral foot disability that did not pre-exist service, clarify whether it had its onset during service or is otherwise related to service.

f). Also determine whether the Veteran's current bilateral foot disability is proximately due to, or AGGRAVATED by, her service-connected disabilities of the right ankle, left ankle, right knee, and/or left knee?

If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.
The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.  If her reports are discounted, the examiner should provide a reason for doing so.  

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be provided for any opinions expressed and conclusions reached.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  This is a complex case.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.

5.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

